Citation Nr: 1530588	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome, with degenerative arthritis and erectile dysfunction. 

2.  Entitlement to an initial rating in excess of 10 percent for bladder impairment.

3.  Entitlement to an initial rating in excess of 10 percent for left leg paresthesias. 

4.   Entitlement to an initial rating in excess of 10 percent for right leg paresthesias.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1972 and November 2001 to June 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


REMAND

By way of background, service connection was established for the Veteran's intervertebral disc syndrome, with degenerative arthritis (hereinafter "back disability") in a June 2010 rating decision.  That decision also established service connection for several disabilities that were deemed consequentially related to the Veteran's back disability, to specifically include left and right leg paresthesias, bladder dysfunction, and erectile dysfunction.  A 10 percent rating has been assigned for all disabilities, with the exception of erectile dysfunction, which has been evaluated with the Veteran's back disability.  In June 2011 the Veteran initiated a notice of disagreement with the assigned ratings.  The Board also notes that in the June 2010 rating decision, the RO inferred a claim for a TDIU.  In July 2010, the Veteran provided a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  In this form, the Veteran indicated his back and bilateral lower extremity paresthesias rendered him unable to secure or follow substantially gainful employment.  As such, the Board has determined the claim for TDIU is intrinsically intertwined with the issues presently on appeal.  

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his back, bilateral lower extremity and bladder disabilities in April 2013.  During his May 2015 Board hearing, the Veteran indicated these conditions had worsened.   Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds new examinations are warranted to assess the present severity of the Veteran's service-connected disabilities.  

In this regard, the Board also notes the Veteran reported experiencing flare-ups of back pain during his May 2015 hearing.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC must also provide the Veteran with updated notice of the evidence required to establish his claim for TDIU, the information and evidence that he should submit to substantiate the claim, and the assistance that VA will provide to obtain evidence on his behalf. 

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected back, bilateral lower extremity paresthesias, bladder, and erectile dysfunction disabilities.  The electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC must ensure that the examiner provides all information required for rating purposes, to specifically include functional loss resulting from pain during flare-ups, as well as the frequency and duration of any incapacitating episodes resulting from the Veteran's service-connected back disability. 

4.  The RO or the AMC should also obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from the VA examiner. 

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A rationale for the opinion also must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




